Citation Nr: 9928640	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-27 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for congestive heart 
failure (CHF) secondary to service-connected bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
November 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

This matter was previously before the Board in February 1999, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
February 1999 remand.  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
veteran's CHF is not related to his period of active duty or 
to his service-connected bronchial asthma.


CONCLUSION OF LAW

The veteran's CHF was not incurred in or aggravated by his 
period of active service and is not secondary to his service-
connected bronchial asthma.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's cardiovascular system was 
clinically evaluated as normal on his December 1946 
enlistment examination.  Chest X-rays were negative for any 
disease or defect.  The service medical records show no 
treatment for or diagnosis of a chronic heart disorder during 
the veteran's period of active duty.  However, the records do 
show treatment for bronchial asthma.  On his November 1949 
separation examination, no significant abnormalities were 
found for the heart, or on chest X-ray.

Service connection was granted for bronchial asthma by an 
August 1956 rating decision.  A zero percent disability 
rating was assigned, effective July 12, 1956.

Private treatment records are on file from P. Damle, M.D., 
and S. K. Sunder, M.D., which, together, cover a period from 
December 1982 to September 1992.  Among other things, these 
records reflect treatment for intermittent complaints of 
chest pain and shortness of breath.  In a nuclear cardiology 
consultation conducted in December 1982, the physician 
recited the veteran's history of a ruptured blood vessel in 
his heart approximately twelve years earlier.  Otherwise, the 
doctor noted that the veteran had no previous cardiac history 
until 1982 when he experienced severe chest pain.  The 
physician further stated that the veteran likely had severe 
and extensive coronary artery disease.  In a record dated in 
January 1983, the physician reported that the veteran had 
experienced a recent anteroseptal myocardial infarction.  The 
diagnoses at that time were coronary artery disease, left 
ventricular aneurysm, and atherosclerotic heart disease 
(ASHD).  In a report dated in June 1983, the record shows a 
history of chronic obstructive pulmonary disease (COPD) and a 
diagnosis of pleural effusion.  In reports for treatment 
rendered in October 1985 for complaints of chest pain, the 
examiner noted the veteran's history of congestive heart 
failure with status post anteroseptal infarction.  The 
examiner reported a regular heart rhythm and no signs of 
edema.  In a report from an echocardiography conducted in 
February 1990, the physician reported moderate concentric 
left ventricular hypertrophy and left atrial enlargement.  
Further, the doctor stated that the distal half of the 
interventricular septum and the adjacent cardiac apex were 
hypokinetic.  Normal aortic and tricuspid valves were noted, 
and no pericardial effusion was present.

The evidence also shows that the veteran underwent a VA 
examination in March 1993.  At this examination, the examiner 
noted the onset of asthma in 1947 while in service.  It was 
further noted that the veteran experienced a myocardial 
infarction sometime in 1981.  Also reported was the possible 
presence of cor pulmonale and dyspnea on exertion.  The 
examiner rendered a diagnosis of arteriosclerotic disease, 
CHF, and status post myocardial infarction.

In a February 1994 rating decision, the RO considered the 
evidence summarized above and denied the veteran's claim of 
service connection for ASHD as secondary to his service-
connected lung disorder on the grounds that the treatment 
records and the VA examination report did not relate the 
veteran's ASHD to the service-connected lung condition.  As 
an additional matter, the RO increased the disability rating 
for bronchial asthma from zero to 60 percent, effective from 
January 15, 1993.

In a June 1994 rating decision, the RO granted the veteran a 
total rating based on individual unemployability.  The RO 
found that the service-connected bronchial asthma was so 
severe as to preclude more than light manual labor and, given 
the veteran's educational and work background, it was 
improbable that he could find sedentary employment.

In March 1996, the veteran filed a claim for service 
connection for CHF.  The veteran stated that he was making it 
very clear that he was claiming service connection for CHF 
and not the ASHD which the RO had previously denied.

In support of his claim, the veteran submitted various 
private medical records and statements, including records 
from Kaiser Permanente which covered the period from May 1993 
to September 1995.  A chest x-ray study conducted in May 1993 
revealed that the thoracic aorta was tortuous, the heart was 
of normal, and there was evidence of coarse lung markings.  
The examiner noted that there might be some chronic 
interstitial lung disease.  Extensive vascular calcifications 
were noted in the distal aorta and common iliac arteries.  In 
a consultation report dated in August 1995, the physician 
noted that the veteran was experiencing atrial fibrillation.  
In a clinic progress note dated in September 1995, the 
physician noted complaints of respiratory problems and an 
irregular heartbeat.  It was reported that the veteran took 
various medications, including steroids, for his asthma.  
Also reported at that time was treatment of hyperthyroidism 
and a diagnosis of Graves's disease was rendered.  The 
veteran's heartbeat was reported as "back into rhythm."  

In a statement dated in June 1995, S. Ramamurti, M.D., noted 
the veteran's history of ASHD, status post myocardial 
infarction, atrial fibrillation, and CHF.  The doctor 
rendered an opinion that the most likely reason for the 
veteran's atrial fibrillation was exacerbation of his 
significant severe steroid-dependent COPD.

The records from Kaiser Permanente also included an undated 
statement from Dr. P. Tuso, who reported that the veteran was 
under his care for long-standing COPD and CHF.  Further, the 
doctor stated that the veteran was found to have moderate 
left ventricular dilatation with diffuse left ventricular 
wall motion hypokinesis and mild to moderate left ventricular 
global dysfunction and right ventricular hypertrophy.

In statement dated in February 1996, Dr. Damle noted that the 
veteran had a known case of ASHD and had had a myocardial 
infarction in approximately 1970.  Dr. Damle also noted that 
the veteran had been hospitalized in 1983 for treatment of 
severe chest pain and pleural effusion.  An echocardiogram at 
that time showed probable diffuse ischemic cardiomyopathy 
with pericardial effusion and thickening of the pericardium.  
Also noted were the veteran's hospitalizations in 1985 for 
cardiac arrhythmias, radiating chest pain, and shortness of 
breath.  The veteran was reported to have had several hospi-
talizations between 1985 and 1996 for treatment of COPD and 
CHF.

In the June 1996 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for ASHD then claimed as acute cor 
pulmonale.

In a statement dated in May 1997, the veteran again reported 
that he was claiming that his CHF, not ASHD, was directly 
related to his lung condition.  The veteran indicated that 
the letter from Dr. Damle of February 1996 supported his 
claim that CHF can develop over the years as a result of a 
serious lung disease causing the heart to deteriorate and 
fail.

The veteran was accorded a VA examination in October 1997.  
The examiner reported that the veteran had been steroid-
dependent for 20 years and had had multiple hospitalizations 
for treatment associated with his pulmonary disorder.  Chest 
X-ray studies showed borderline cardiomegaly, with apparent 
pulmonary vascular congestion.  The examiner concluded that 
there was evidence of some peripheral edema, but no evidence 
of right ventricular hypertrophy on echocardiogram.  The 
physician stated that the veteran was not profoundly 
hypoxemic "so I cannot make a diagnosis of COR Pulmonale on 
clinical grounds.  His edema present today could possibly be 
related to his corticosteroid usage."

In December 1997, the RO held that the examination was not 
adequate because it did not provide an opinion on the 
following:  "Is his ASHD caused by or aggravated by 
asthma/COPD?"  The RO made arrangements for the veteran to 
be scheduled for another examination.

The veteran underwent a new VA examination in January 1998.  
The examiner noted that the veteran was accompanied by 
medical record volume one, and his claims file.  Following 
examination of the veteran, the examiner stated that in 
consultations with the veteran's primary care physician and 
his staff internist, all three physicians concluded that the 
veteran's "ASHD is not caused by his asthma or COPD, and 
that it is a separate entity by itself."  The following 
diagnoses were given:  (1)  ASHD, stable at present; and (2) 
asthma/COPD.

VA outpatient treatment records for the period from July 1996 
to July 1997 reveal no treatment related to the veteran's 
heart disease.

In February 1999, the Board determined that the evidence on 
file showed that the veteran was not trying to reopen his 
prior claim of service connection for ASHD, but, rather, had 
made a new claim of service connection for CHF.  The clinical 
date on file showed that the veteran had been given separate 
and distinct diagnoses of ASHD and CHF.  It was also noted 
that the two conditions were evaluated as separate and 
distinct conditions under the VA Schedule for Rating 
Disabilities.  ASHD is evaluated under Diagnostic Code 7005, 
while chronic CHF or cardiomyopathy is evaluated under 
Diagnostic Code 7020.  Since the issue developed on appeal 
was that of new and material evidence, as opposed to service 
connection, the Board determined that a remand was necessary 
in order to fulfill the duty to inform mandated by 
38 U.S.C.A. § 5103.  See also Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); Anglin v. West, 11 Vet. App. 361, 366 
(1998).  Accordingly, the case was remanded for the RO to 
inform the veteran that a statement from a physician or 
physicians as to the likelihood of a relationship between his 
service-connected bronchial asthma and the development of CHF 
was needed to complete his application and make his claim 
well grounded.  The RO was also to notify the veteran that he 
should submit copies of medical records for the treatment 
referred to by his physicians if he felt that these records 
contained evidence that would tend to support his claim.  If 
the veteran submitted evidence sufficient to make his claim 
well grounded, the RO was to return the case and records to 
the January 1998 VA examiner and request that he provide an 
opinion as to whether or not the veteran suffers from CHF, 
and, if so, the degree of probability that the veteran's 
bronchial asthma caused or aggravated his CHF.

Thereafter, the RO sent correspondence to the veteran in 
March 1999 detailing the information specified in the Board's 
remand.

Various private medical records were subsequently submitted 
that covered a period from December 1982 to May 1995, some of 
which were already on file.  Among other things, these 
records show treatment for pulmonary and heart problems.  For 
example, a December 1993 pulmonary evaluation assessed the 
veteran with COPD acute exacerbation, tracheobronchitis, 
ASHD, degenerative joint disease, and steroid dependency.  A 
May 1995 pulmonary evaluation assessed CHF, COPD with acute 
exacerbation, cor pulmonale, history of ASHD, and depression.  
These records do not contain a competent medical opinion that 
the veteran's CHF was caused or aggravated by his service-
connected bronchial asthma.

A new VA examination was accorded to the veteran in May 1999.  
The examiner noted that the veteran was accompanied with 
medical volume number one and his claims file, which were 
reviewed.  It was further noted that the veteran was seeking 
service connection for a heart disorder as causally connected 
to service-connected bronchial asthma.  The veteran reported 
that when he had bronchial asthma attacks it put a strain on 
his heart, and that he had an irregular heart rate to begin 
with, and was steroid dependent because of his asthma.  He 
stated that somehow all of this had damaged his heart from 
working it so hard trying to get air to his lungs during his 
exacerbations of bronchial asthma.  Various clinical tests 
were planned, including an exercise treadmill test.  Further, 
the examiner noted that the veteran had an appointment with 
W. Schlechter, M.D., for June 1, 1999, but that he (the 
examiner) planned to try and consult with Dr. Schlechter 
before hand and get an opinion as to whether there was any 
heart impairment that was causally-linked to bronchial 
asthma.  Under Final Diagnoses, the examiner noted that 
atrial fibrillation was confirmed on EKG dated in May 1999.  
A chest X-ray was also taken in May 1999, which showed, in 
part, coarsening of the lung markings at the lung bases, but 
no definite evidence of focal consolidation or CHF.  However, 
the veteran was a no show for the exercise treadmill test 
that was scheduled on June 7, 1999.  Therefore, the examiner 
was unable to provide METS levels as requested by the RO.  

Based upon the foregoing, the examiner opined that there was 
no connection between the veteran's heart disorder and 
bronchial asthma.  The examiner also noted that, in addition 
to previous heart diagnoses, the veteran had atrial 
fibrillation.  However, the examiner opined that this was not 
related to bronchial asthma.

In an August 1999 Supplemental Statement of the Case, the RO 
found that the evidence did not show that heart disease was 
related to the service-connected bronchial asthma, nor was 
there any evidence of the disability during service.  The RO 
also noted that the VA examination reported that there was no 
connection between heart disorder and bronchial asthma.  
Therefore, the prior denial remained unchanged.

The veteran's representative argued, by statements dated in 
August and September 1999, that the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), was applicable to the 
instant case.  In Allen, it was held that pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.301(a), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

The representative also argued in the September 1999 
statement that the May 1999 VA examination was incomplete 
because the veteran did not report for the exercise stress 
test, and it was not shown whether the VA examiner had 
actually consulted with Dr. Schlechter as indicated.  
Additionally, the representative asserted that other evidence 
contained within the claims file did discuss a relationship 
between the veteran's service-connected disability and CHF.  
Finally, the representative asserted that all reasonable 
doubt was to be accorded to the veteran pursuant to 
38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board finds that the test for well 
groundedness as outlined in Savage, supra, is inapplicable to 
the instant case.  The veteran's CHF was not shown to be 
present during service, nor does the veteran contend 
otherwise.  The veteran's entire claim is based upon the 
contention that his CHF is related to his service-connected 
bronchial asthma.  Further, CHF is an internal condition, not 
subject to lay observation.  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93; see also Savage v. Gober, 10 
Vet. App. 488 (1997) (where the disability is of the type as 
to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).

Issues of medical diagnosis or medical causation require 
competent medical evidence in order to have probative value.  
See Grottveit at 93.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

The medical evidence clearly shows that the veteran has a 
medical diagnosis of CHF.  Furthermore, the Board finds that 
the June 1995 statement from Dr. Ramamurti does tend to 
indicate that the veteran has heart problems as a result of 
his pulmonary problems.  As stated above, Dr. Ramamurti 
opined that the veteran's atrial fibrillation was related to 
his steroid dependent COPD.  It is noted that other private 
medical records on file indicate that the veteran also used 
steroids to control his bronchial asthma.  Therefore, the 
Board finds that the veteran's claim is well grounded.  
Caluza at 506.

Adjudication of the veteran's claim of service connection for 
CHF as secondary to bronchial asthma does not end with the 
finding that the case is well-grounded.  In determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

Once a veteran has submitted a well grounded claim, VA has a 
statutory duty to assist mandated by 38 U.S.C.A. § 5107(a). 
VA has accorded the veteran several examinations in relation 
to this claim, and obtained medical records pertaining to the 
treatment he has received for his heart and pulmonary 
problems.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the Board finds that the preponderance 
of the medical evidence is against the veteran's claim of 
service connection for CHF as secondary to his service-
connected bronchial asthma.  Specifically, the January 1998 
and May 1999 VA examination reports.  As mentioned above, the 
January 1998 VA examination determined that the veteran's 
ASHD was not caused by his asthma or COPD.  The May 1999 VA 
examination determined that neither heart disorder nor atrial 
fibrillation was causally related to the service-connected 
bronchial asthma.  Both of these opinions were obtained 
following examination of the veteran and review of the claims 
file which included Dr. Ramamurti's June 1995 statement.  
Further, nothing on file indicates that Dr. Ramamurti, or any 
other private physician, had reviewed the evidence in the 
veteran's claims file when commenting upon the claim.  
Accordingly, the Board concludes that the VA examination 
reports are entitled to the most weight in the instant case.  
Since these medical opinions show that the veteran does not 
have any heart problems that are related to his service-
connected bronchial asthma, the Board finds that the 
preponderance of the evidence is against the claim.

It has been contended that the May 1999 VA examination report 
is inadequate because the veteran did not report for the June 
1999 exercise stress test, and the report does not confirm 
whether the examiner consulted with Dr. Schlechter as 
indicated.  However, the reason there was no exercise stress 
tests is due to the veteran's failure to report.  The duty to 
assist is not exclusively a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, VA 
regulations provide that when a veteran fails to report for a 
VA examination scheduled in conjunction with his original 
claim, his or her claim will be decided upon the evidence of 
record, unless good cause is shown for his or her failure to 
appear.  38 C.F.R. § 3.655 (1998).  Examples of good cause 
include, but are not limited to, "the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc."  Id.  No reason has been given for the 
veteran's failure to report for the tests scheduled in June 
1999.  Therefore, the Board finds that no good cause has been 
shown for the veteran's failure to appear, and that it must 
proceed based upon the evidence of record. 

The Board acknowledges that the May 1999 VA examination 
report does not show whether the examiner actually consulted 
with Dr. Schlechter as was planned.  However, this does not 
change the fact that the examiner's opinion was based upon a 
review of the veteran's claims folder and an examination of 
the veteran.  Thus, there is a sufficient foundation for the 
examiner to base his conclusion.  

The Board also notes that no medical evidence has been 
submitted to support the theory of entitlement under Allen, 
supra.  In fact, the January 1998 and May 1999 VA examination 
reports tend to show that the veteran's variously diagnosed 
heart problems are in not related to his bronchial asthma in 
any manner.  Consequently, the Board finds that Allen does 
not apply in the instant case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for CHF as secondary to bronchial 
asthma, and must be denied.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for CHF as secondary to 
service-connected bronchial asthma is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

